— Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered October 14, 2008, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
Defendant’s challenge to the legal sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its conclusion that defendant took property from the victim. There was *409ample evidence to support the physical injury element of second-degree robbery under Penal Law § 160.10 (2) (a), where the victim had a swollen face and lip and required six stitches to close the laceration. Moreover, minor injury may satisfy the statutory definition, if it causes “more than slight or trivial pain” (People v Chiddick, 8 NY3d 445, 447 [2007] [fingernail injury]; see also People v Guidice, 83 NY2d 630, 636 [1994]). Concur — Tom, J.P., Mazzarelli, Renwick, Freedman and Manzanet-Daniels, JJ.